United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, LOS FELIZ STATION, )
Los Angeles, CA, Employer
)
__________________________________________ )
M.N., Appellant

Appearances:
Dianne Miles, for the appellant
Office of Solicitor, for the Director

Docket No. 15-0758
Issued: July 6, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 18, 2015 appellant, through his representative, filed a timely appeal from an
October 8, 2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
As more than 180 days elapsed from the last merit decision dated March 6, 2013 and the filing of
this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of his claim.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was not timely filed and did not demonstrate clear evidence of error.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new medical evidence with his appeal. The Board has no jurisdiction to review new
evidence on appeal. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On April 18, 2011 appellant, then a 58-year-old city carrier, filed an occupational disease
claim alleging that he sustained bilateral osteoarthritis of the knees due to factors of his federal
employment. He indicated that on November 9, 1998 he was hit on the right knee by a “full
775.” Appellant stopped work on March 1, 2011.
By decision dated July 5, 2011, OWCP denied appellant’s claim after finding that the
medical evidence was insufficient to show that he sustained a diagnosed condition as a result of
the accepted work factors.
On September 11, 2011 appellant requested reconsideration.
March 6, 2013, OWCP denied modification of its July 5, 2011 decision.

In a decision dated

On September 24, 2013 appellant filed a claim for compensation alleging that he
experienced bilateral osteoarthritis of the knees due to work factors. He again noted that he was
hit on the right knee by a full 775 and described his work duties. On December 18, 2013, in
response to a telephone call, OWCP advised appellant that his occupational disease claim
appeared to be the same as his prior claim and advised him to follow the appeal rights from the
March 6, 2013 decision. It indicated that it would resend him a copy of its April 28, 2011
development letter.
In a progress report dated March 1, 2011, received by OWCP on September 30, 2013,
Dr. Matthew Patrick Kelly, a Board-certified orthopedic surgeon, evaluated appellant for
complaints of bilateral knee pain “aggravated by stairs and aggravated by work as [a] mail
carrier.” He diagnosed knee arthritis and noted that x-rays revealed moderate-to-severe
“tricompartmental osteoarthritis nearly bone on bone medially.”
By letter dated December 18, 2013, OWCP again informed appellant that he had filed a
duplicate occupational disease claim and advised him to follow his appeal rights from the
March 6, 2013 decision. It again sent a copy of its April 28, 2011 development letter.
In a report dated January 7, 2014, Dr. Julie Margaret Fuller, a Board-certified internist,
diagnosed bilateral osteoarthritis of the knees. She noted that appellant worked 28 years for the
employing establishment until his retirement in 2011. Dr. Fuller described his work duties and
history of being struck on the right knee on November 9, 1998 at work. She reviewed the
findings on magnetic resonance imaging (MRI) scan studies from 2005 and 2011. Dr. Fuller
diagnosed bilateral osteoarthritis of the knees and degenerative medial meniscus tears bilaterally.
She discussed appellant’s history of lifting, pushing, walking, and climbing stairs for 28 years at
work and opined that it was “medically plausible that repetitive motion/cumulative trauma
caused his bilateral OA [osteoarthritis] and degenerative meniscus tears.” In a progress report
dated February 18, 2014, Dr. Fuller provided the same findings and noted that appellant had
retired with “permanent restrictions for other claims.”
In a progress report dated April 2, 2014, Dr. Fuller diagnosed bilateral chondromalacia of
the knees, bilateral derangement of the medial menisci, a degenerative left medial meniscus tear,
and derangement of the left lateral meniscus. She noted that appellant attributed his condition to

2

repetitive motion at work, including walking on concrete, climbing stairs, lifting, pushing, and
walking. Dr. Fuller found that he had permanent work restrictions and noted that he was “retired
and has permanent restrictions for other claims.” She submitted a similar report on
May 14, 2014.
On May 19, 2014 OWCP resent appellant a copy of the March 6, 2013 decision.
In a statement dated May 21, 2014, appellant described in detail his work as a letter
carrier. He related that on November 9, 1998 a coworker accidently hit him in the right knee.
Appellant told his supervisor of the incident. The pain lessened, but he began favoring his right
knee because of the pain. Appellant indicated that in 2000 x-rays of the knees did not show
arthritis, but he later began to experience increasing pain and stiffness of his knees. He attributed
his knee problems to his work as a letter carrier and related that retiring on disability did not
improve his condition.
In a progress report dated June 25, 2014, Dr. Fuller indicated that an orthopedic
consultant found that appellant was a “good candidate for [a] right or left total knee replacement
or a bilateral procedure….” She noted that he attributed his condition to repetitive motion at
work and was attempting to obtain coverage for his knee condition. Dr. Fuller again found that it
was “medically plausible” that appellant’s osteoarthritis and degenerative meniscal tears were
due to repetitive motion and trauma during the course of his employment.
In a statement dated January 7, 2014, received by OWCP on July 21, 2014, appellant
attributed his knee condition to repetitive work duties and to being struck on the right knee on
November 9, 1998.
On July 7, 2014 appellant requested reconsideration. He indicated that he had received a
copy of the resent decision dated May 19, 2014. Appellant described Dr. Fuller’s findings in her
January 7, 2014 report. He also resubmitted a November 9, 1998 statement in which he related
that a coworker inadvertently struck him in the right knee on that date.
In form reports dated August 18 and September 22, 2014, Dr. Fuller diagnosed bilateral
osteoarthritis of the knees and checked “yes” that the condition was due to the injury for which
compensation was claimed.3 In accompanying progress reports, she provided findings on
examination and discussed her treatment of appellant.
In a decision dated October 8, 2014, OWCP denied appellant’s July 7, 2014 request for
reconsideration, finding that it was untimely and did not demonstrate clear evidence of error. It
noted that there was no evidence that he did not receive a copy of the March 6, 2013 decision
and indicated that resending a decision did not convey new appeal rights. OWCP determined
that the medical evidence was insufficient to show error in its denial of appellant’s claim for a
bilateral knee condition.

3

The form indicated that appellant was not claiming compensation for a particular period.

3

On appeal appellant contends that he submitted medical reports from Dr. Fuller dated
August 11, September 22, and November 17, 2014 providing medical rationale supporting her
finding that work duties caused his bilateral knee condition.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a) of FECA.4 As once such limitations, 20 C.F.R. § 10.607
provides that an application for reconsideration must be received within one year of the date of
OWCP decision for which review is sought.5 OWCP will consider an untimely application only
if the application demonstrates clear evidence of error on the part of OWCP in its most recent
merit decision. The application must establish, on its face, that such decision was erroneous.6
The term “clear evidence of error” is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that OWCP made an error (for example,
proof of a miscalculation in a schedule award). Evidence such as a detailed, well-rationalized
medical report which, if submitted prior to the denial, would have created a conflict in medical
opinion requiring further development, is not clear evidence of error and would not require a
review of the case on the Director’s own motion.7 To establish clear evidence of error, a
claimant must submit evidence relevant to the issue which was decided by OWCP. The evidence
must be positive, precise, and explicit and must manifest on its face that it committed an error.8
ANALYSIS
OWCP correctly found that as appellant’s July 7, 2014 request for reconsideration was
submitted more than one year after the last merit decision of record dated March 6, 2013, it was
untimely. Its procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original OWCP decision and also accompanies any
subsequent merit decision on the issues.9 While OWCP sent appellant a second copy of the
March 6, 2013 decision on May 19, 2014, it did not reissue the decision.
The record shows that OWCP mailed the March 6, 2013 decision to appellant’s address
of record. There is no evidence that the decision was returned as undeliverable. Under the
4

5 U.S.C. § 8101 et seq.

5

20 C.F.R. § 10.607(a). The one-year period begins on the date of the original decision, and an application for
reconsideration must be received by OWCP within one year of OWCP’s decision for which review is sought for
merit decisions issued on or after August 29, 2011. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (October 2011).
6

20 C.F.R. § 10.607(b).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a) (October 2011).

8

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55
ECAB 143 (2003).
9

20 C.F.R. § 10.607(a); Robert F. Stone, id.

4

mailbox rule, it is presumed, absent evidence to the contrary, that a notice mailed to an
individual in the ordinary course of business was received by that individual.10 Because there is
no evidence rebutting the presumption of receipt under the mailbox rule, the Board finds that
appellant received the March 6, 2013 decision.11 Consequently, appellant must demonstrate
clear evidence of error by OWCP in denying his claim for compensation.12
The Board finds that appellant has not established clear evidence of error. Appellant
submitted a March 1, 2011 progress report from Dr. Kelly, which discussed appellant’s
complaints of bilateral knee pain, aggravated by stairs and his work duties. Dr. Kelly diagnosed
knee arthritis. He did not directly address the cause of the diagnosed condition and thus his
report is insufficient to establish clear evidence of error.13
In a report dated January 7, 2014, Dr. Fuller described appellant’s work duties and his
history of being hit on the right knee at work on November 9, 1998. She diagnosed bilateral
degenerative meniscal tears and bilateral knee osteoarthritis. Dr. Fuller opined that it was
“medically plausible that repetitive motion/cumulative trauma” at work resulted in his knee
condition. Her opinion on causal relationship, however, is speculative and does not manifest on
its face that OWCP committed an error in denying appellant’s claim.14 As discussed, clear
evidence of error is intended to represent a difficult standard.15 The submission of a detailed,
well-rationalized medical report which, if submitted before the denial was issued, would have
created a conflict in medical opinion requiring further development, is not clear evidence of
error.16
Appellant also submitted progress reports from Dr. Fuller dated February through
September 2014 describing her treatment of appellant for bilateral chondromalacia, bilateral
derangement of the medial menisci, derangement of the left lateral meniscus, and a degenerative
left medial meniscus tear. Dr. Fuller did not attribute the diagnosed conditions to his work duties
or otherwise address causation, and thus her progress reports do not establish clear evidence of
error.17
On June 25, 2014 Dr. Fuller indicated that appellant was a good candidate for knee
replacements. She again described his work duties and found that it was medically plausible that
repetitive work caused his osteoarthritis and degenerative meniscal tears. However, in order to
10

A.C. Clyburn, 47 ECAB 153 (1995).

11

See G.S., Docket No. 12-1243 (issued November 26, 2012).

12

Supra note 6; see Debra McDavid, 57 ECAB 149 (2005).

13

See P.A., Docket No. 12-1813 (issued February 8, 2013).

14

See T.W., Docket No. 13-594 (issued August 5, 2013).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5 (October 2011); see
also Dean D. Beets, 43 ECAB 1153 (1992).
16

A.S, Docket No. 15-17 (issued February 27, 2015); D.G., 59 ECAB 455 (2008).

17

See supra note 13.

5

establish clear evidence of error it is not enough to show that evidence could be construed so as
to produce a contrary conclusion. Instead, the evidence must shift the weight in appellant’s
favor.18 Dr. Fuller’s report is insufficient to clearly show error by OWCP in its denial of
appellant’s claim.
In form reports dated August 18 and September 22, 2014, Dr. Fuller diagnosed bilateral
knee osteoarthritis and checked “yes” that the condition was due to the injury for which
compensation was claimed. Her form reports lack rationale and are insufficient to establish that
OWCP erred in its denial of appellant’s claim.
Appellant also resubmitted a November 9, 1998 statement in which he related that a
coworker inadvertently struck him in the right knee on that date. This evidence, however, is not
relevant to the question of whether he sustained his claimed occupational disease.19 Appellant
also submitted statements describing his work duties. However, as OWCP accepted the
occurrence of the claimed work factors, the pertinent issue in this case is medical in nature. In
order to establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.20
On appeal appellant contends that he submitted reports from Dr. Fuller dated August 11,
September 22, and November 17, 2014 that contained rationale that his knee condition was work
related. The record before OWCP’s final decision contains reports from Dr. Fuller dated
August 13 and September 22, 2014. As discussed, this evidence is insufficient to establish clear
evidence of error as it does not manifest on its face that OWCP committed an error in denying
appellant’s claim. Dr. Fuller has not provided evidence of sufficient probative value to raise a
substantial question as to the correctness of OWCP’s decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration, as it
was not timely filed and did not demonstrate clear evidence of error.

18

See J.F., Docket No. 10-2378 (issued August 16, 2011).

19

A traumatic injury is defined as a “condition of the body caused by a specific event or incident, or series of
events or incidents, within a single workday or shift.” 20 C.F.R. § 10.5(ee). An occupational disease is defined as a
condition produced by the work environment over a period longer than a single workday or shift.” 20 C.F.R.
§ 10.5(q).
20

Howard Y. Miyashiro, 51 ECAB 253 (1999).

6

ORDER
IT IS HEREBY ORDERED THAT the October 8, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 6, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

